IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA
Vv. Case No. 06-CR-224-C-01
CURTIS GREEN,
Defendant,
LEE ENTERPRISES INC.

Garnishee Defendant.

 

ORDER TO DISMISS GARNISHMENT

 

Upon the motion of the United States of America to dismiss the garnishment in
the above-entitled matter based on the garnishee defendant no longer employing the
defendant,

IT IS HEREBY ORDERED that the garnishment be dismissed and the garnishee
defendant be released from any further obligation in this case.

IT IS FURTHER ORDERED that the garnishment hearing scheduled for

September 13, 2019 is cancelled.
Entered this Grr day of September 2019.

BY THE COURT:
~S
CO. (BA _.

JAMES D. PETERSON
United States District Judge

 
